Citation Nr: 1507768	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  In April 2014, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no worse than Level IV hearing impairment in the left ear and no worse than Level II hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in October 2009 and July 2014 to determine the nature and severity of hearing loss.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  The VA examiners also described the functional effects caused by Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100, 38 C.F.R. § 4.85 (2014).  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85 (2014).

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

At an October 2009 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 15, 50, 60, and 60 in the left ear and 20, 30, 50, and 55 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 46 in the left and 39 in the right.  Maryland CNC speech recognition scores were 94 percent in the left ear and 96 percent in the right ear.  The Veteran reported difficulty hearing when background noise was present.  The examiner noted that the Veteran's bilateral hearing loss had no effect on the Veteran's usual occupation, but did have effects on his daily activities as he had difficulty with communication.

At a July 2014 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 35, 75, 65, and 70 in the left ear and 35, 45, 70, and 70 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 61 in the left and 55 in the right.  Maryland CNC speech recognition scores were 76 percent in the left ear and 84 percent in the right ear.  The examiner indicated that the Veteran's bilateral hearing loss disability impacted his ordinary conditions of daily life, including his ability to work, noting difficulty understanding speech without hearing aids and understanding by watching the speaker's face and guessing as to what was said by context.  The examiner noted the Veteran's report of not wearing the hearing aids out of the house because they were too noisy, picking up background noise.  The examiner noted that when he stood behind the Veteran and spoke, the Veteran was not aware of being addressed.

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level IV hearing in the left ear and no worse than Level II hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  Moreover, the audiometric evaluations do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment that would require any alternate method of rating.  38 C.F.R. § 4.86 (2014).  

The Board acknowledges that evidence relevant to the appeal appears to have been misplaced.  At the Board hearing, the Veteran submitted a September 2013 private audiology examination report with a waiver of AOJ review.  The presiding Veterans Law Judge observed at that time that audiometric testing revealed that the puretone average was 58 in the left ear and 53 in the right ear and speech recognition scores were 100 percent in the left ear and 96 percent in the right ear.  After a thorough review of the electronic record, the Board finds that report is not of record.  However, in light of the Board's observation of the results of that report at the time of the hearing, the Board finds that a remand to attempt to locate and scan that report into the record is not warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  While it is unclear whether that examination used the Maryland CNC word list, as required by VA regulation, a higher rating would not be warranted even if the Board were to assume the Maryland CNC list was used and apply the criteria for rating hearing loss to those findings, which result in a designation of no worse than Level II hearing in the left ear and no worse than Level I hearing in the right ear and warrant a 0 percent rating under Table VII.  Thus, the Board finds that a remand to seek clarification is also not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported during the VA examinations that he has difficulty understanding speech, especially when there is background noise, and the July 2014 examiner noted difficulty when the speaker was not in view, audiological evaluations have not demonstrated a compensable level of hearing loss.  

The Board in no way discounts the difficulties the Veteran experiences as a result of bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss disability is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected hearing loss disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's service-connected bilateral hearing loss results in an exceptional or unusual disability picture.  There is no evidence of marked interference with employment.  Although he has indicated hearing difficulties, especially when there is background noise, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to maintain employment.  He has also not required frequent hospitalizations for hearing loss disability.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board finds nothing in the record to indicate that the Veteran's service-connected bilateral hearing loss causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


